DETAILED ACTION
This office action is in response to request for continued examination of application 16/222,260, filed on 04/30/2021 in light of amendments to the claims submitted 03/29/2021.
Claims 1-20 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.
 
Response to Amendment
Applicant’s amendments, filed 03/29/2021, have been entered.
Regarding rejections of claims 1-20 under 35 U.S.C. 103, Applicant’s amendments have necessitated the inclusion of the reference of Kraeling et al. (US 20030182030), hereinafter Kraeling.

Response to Arguments
	Applicant’s arguments, filed 03/29/2021, have been entered. Examiner’s response to arguments is found below.
Applicant’s arguments are italicized.
Examiner’s responses are bolded.
	
	Applicant’s arguments regarding the applicability of Roberts and Claussen to the amendments of claims 1, 11, and 19 have been fully considered and are persuasive. However, the reference of Kraeling is now relied upon to teach the amended limitations.

Applicant respectfully submits that the sample rate and rate of receiving do not necessarily flow from the cited references. The Final Office Action contends that if the processor increases the rate of sampling, that the processor would inherently increase the rate of receiving distance data. Applicant traverses. 
The two rates recited in claim 1 are separate and distinct from each other. For instance, changing a rate of one does not inherently or necessarily change the rate of the other. For example, a sample rate could be changed, which would increase or decrease an amount of sample data obtained. However, the rate at which the data is shared may remain unchanged. If the rate at which the data is shared remains unchanged, a larger or smaller amount of sensor data may be shared at the same rate of sharing. Changing a rate of receiving data does not necessarily flow the changing the sample rate taught of Claussen.
The Final Office Action contends that because Claussen teaches a processor increasing a rate of sampling of distance data, that it would be obvious that a system that logs all data received from a sensor would change a rate of communicating distance data to a remote processor. Applicant traverses. As previously set forth, the different rates of sampling, receiving, and communicating data are separate and distinct from each other. The rate of one may be changed, while the rate of the others may remain unchanged. For example, the rate of sampling and obtaining sensor data may change to obtain more or less sensor data. However, the rate of communicating the sensor data may remain unchanged. For example, a greater or less amount of data may be communicated if the sample rate has increased but the rate of communicating remains unchanged.
Examiner respectfully disagrees for the same reasons outlined in response to this argument in the Office Action of 01/28/2021. Examiner notes that the increase in sensor sampling rate is explicitly directed by the processor in Claussen, see P. [0030]: “If an object is detected and is determined to be approaching, the processor 201 increases the sampling rate of the proximity sensors 111, 115 and calculates the object's velocity and distance (position) from the vehicle 103 (steps 307, 309, 311).  Using the approaching object's velocity and distance, the processor 201 estimates whether the object presents a likelihood of collision, and if so, when the collision is expected (step 315).” Examiner submits that it is plain and obvious that a processor, which is relying on sensor output to calculate a position and velocity of an approaching object and then instructs the increased sampling rate of those same sensors, would accordingly increase the rate at which it receives the data. If Applicant’s argument were correct, the processor of Claussen would be using the sensor data to track an object and calculate a collision probability, instruct the sensors to collect data at a higher sampling frequency, but then not use the extra data. Examiner asserts this would make no sense to do, and therefore Claussen renders the associated portion of Applicant’s claims plain and obvious to one of ordinary skill in the art.
Examiner further notes that it would render the increase in sensor sampling rate pointless if the extra sensor data was then simply not received by the processor because the processor sampling rate was too low. The sensor sample rates and processor sample rates are inherently related and therefore, although they are technically separate entities, one of ordinary skill in the art would readily recognize that an increase in one should lead in an increase in the other.

Summary: Claims 1-20 are rejected under 35 U.S.C. 103 based on the above responses to arguments and the below rejections.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 20160311450), hereinafter Roberts, in view of Kraeling et al. (US 20030182030), hereinafter Kraeling, and Claussen et al. (US 20120286974), hereinafter Claussen.

Regarding claim 1, Roberts teaches a device for monitoring a distance between a first vehicle and a second vehicle during coupling (see at least Roberts P. [0023]: “The portable object detector device 110 can detect objects and minimize the coupling impact between two freight cars or railcars or the locomotive and a freight car.”), comprising:
a distance sensor configured to detect the distance between the first vehicle and the second vehicle (see at least Roberts Fig. 1, #110; P. [0013]: “In one embodiment in accordance with aspects of the disclosure, an anti-collision system for use with a railcar is disclosed.  The anti-collision system may include an object detector device attached to a railcar or a locomotive a train display device electrically connected to the object detector device. … The remote sensor may include an object-detection system to determine one or more of the following: a range, an altitude, a direction, or a speed of objects.”); and
a local processor (see at least Roberts P. [0013]: “The object detector device may include … a microprocessor”); configured to:
receive distance data from the distance sensor of the distance between the first vehicle and the second vehicle (see at least Roberts P. [0014]: “the object detector device including a remote sensor, a radio, and a microprocessor programmed to include data-logging to record and log all data from the anti-collision system” *Examiner notes “all data” includes the distance data.; P. [0020]: “The information that is transmitted between the portable object detector device 110 and the train display device 120 is speed, direction, distance and the type of object.” *Examiner notes it is obvious that a processor in an object detector device would receive distance data from the sensor in the object detection device.);
communicate the distance data to a remote processor (see at least Roberts P. [0020]: “The information that is transmitted between the portable object detector device 110 and the train display device 120 is speed, direction, distance and the type of object.”).
Roberts does not explicitly teach initiate at least one action of a coupler used to couple the first vehicle and the second vehicle based at least partially on the distance data to change a state of the coupler, wherein the local processor is configured to change a sample rate of the distance sensor responsive to the distance between the first vehicle and the second vehicle changing, and wherein the local processor is configured to change a rate of receiving the distance data responsive to the distance between the first vehicle and the second vehicle changing.
In the same field of endeavor, Kraeling teaches initiate at least one action of a coupler used to couple the first vehicle and the second vehicle based at least partially on the distance data to change a state of the coupler (see at least Kraeling P. [0030]: “Upon sensing a coupling event (via … distance sensor …), the controller may signal an automatic coupler 36 to complete mechanical and electrical coupling of the railcars.  A signal 39 may then be activated (or transmitted) to signal the coupling event.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the distance monitoring device of Roberts with the distance-based coupler activation of Kraeling in order to affect the safe and efficient operation of the locomotive (Kraeling P. [0004]).
The combination of Roberts and Kraeling does not explicitly teach wherein the local processor is configured to change a sample rate of the distance sensor responsive to the distance between the first vehicle and the second vehicle changing, and wherein the local processor is configured to change a rate of receiving the distance data responsive to the distance between the first vehicle and the second vehicle changing.
In the same field of endeavor, Claussen teaches wherein the local processor is configured to change a sample rate of the distance sensor responsive to the distance between the first vehicle and the second vehicle changing (see at least Claussen P. [0030]: “If an object is detected and is determined to be approaching, the processor 201 increases the sampling rate of the proximity sensors 111, 115 and calculates the object's velocity and distance (position) from the vehicle 103 (steps 307, 309, 311).  Using the approaching object's velocity and distance, the processor 201 estimates whether the object presents a likelihood of collision, and if so, when the collision is expected (step 315).”), and w3WAB/P/12829/US/ORG1 (552-0718US1)\ w w     herein the local processor is configured to change a rate of receiving the distance data responsive to the distance between the first vehicle and the second vehicle changing (see at least Claussen P. [0030] as above *Examiner notes that it would be obvious that a processor monitoring a sensor output would inherently increase the rate of receiving distance data if the processor itself increased the rate at which a sensor, from which the processor is receiving data for the express purpose of calculating an approaching object’s velocity and distance in order to determine a likelihood of collision, was sampling data.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the variable sampling rate of a distance sensor as taught by Claussen in the device for monitoring distance between two vehicles as taught by Roberts in order to reduce power consumption when there are no nearby objects to monitor (Claussen P. [0025]).

Regarding claim 3, Roberts teaches the device of claim 1.
Roberts further teaches further comprising a fastener comprising at least one magnet configured to removably affix the device to the first vehicle (see at least Roberts P. [0019]: “The portable object detector device 110 may attach or be mountable to a locomotive or railcar 102 in various mechanical means.  For example, the portable object detector device 110 may include various magnets or magnetic arrays to magnetically attach the portable object detector device 110 to the locomotive or railcar 102.”).

Regarding claim 5, Roberts teaches the device of claim 1.
Roberts further teaches further comprising a wireless transceiver for wireless communication to an off-board device located off-board the first and second vehicles (see at least Roberts Fig. 4; P. [0041]: “An embodiment for transmitting and receiving the data collected by the anti-collision system 100 described above is provided in FIG. 4.  It should be noted that the term "remote" as used herein means any location that is not on-board the railcar 102.  Such a location may be next to the railcar, such as in a rail yard, or a location that is cross country with respect to the location of the railcar.”).

	Regarding claim 6, Roberts teaches the device of claim 5.
(see at least Roberts P. [0027]: “The train display device may include various connections 128, such as … a data connection” *Examiner notes that a data connection that is facilitating communication over time, such as between the display device 120 and the remote sensor 110 during coupling, can be considered ”persistent.”).

	Regarding claim 7, Roberts teaches the device of claim 1.
	Roberts does not explicitly teach wherein the local processor is configured to change a rate of communicating the distance data to the remote processor responsive to as the distance between the first vehicle and the second vehicle changing. However, Roberts does teach logging all data from the distance sensor by the processor (see at least Roberts P. [0013]: “The object detector device may include a remote sensor, a radio, and a microprocessor programmed to include data-logging to record and log all data from the anti-collision system.”). Further, as cited regarding claim 1, Claussen teaches a processor directing an increase in the rate of sampling of distance data for a sensor as the distance between a first and second object (or vehicle) decreases.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention that a system which logs all data received from a sensor would change a rate of communicating distance data to a processor responsive to the distance between the first vehicle and the second vehicle changing if the changing distance resulted in an increased sensor sampling rate, particularly if the increased sampling rate was instructed by the processor as is taught by Claussen.

	Regarding claim 8, Roberts teaches the device of claim 1.
	Roberts further teaches wherein the remote processor is configured to automatically remotely control operation of one or more of the first vehicle or the second vehicle based on the distance data to (see at least Roberts P. [0018]: “If the locomotive operator 104 gets within 250 feet of a coupling and is travelling at a speed greater than 2 MPH, the anti-collision system 100 will send a signal to the locomotive operator 104 to slow down.  If the locomotive operator 104 does not slow down at 150-200 feet, the anti-collision system 100 may active an emergency action system (as will be explained below) and the train 102 will come to a stop.”).

	Regarding claim 9, Roberts teaches the device of claim 1.
	Roberts further teaches wherein the local processor is configured to position the distance sensor based on one or more of the first vehicle or the second vehicle moving along a non-linear rail route (see at least Roberts P. [0018]: “If the locomotive operator 104 gets within 250 feet of a coupling and is travelling at a speed greater than 2 MPH, the anti-collision system 100 will send a signal to the locomotive operator 104 to slow down.  If the locomotive operator 104 does not slow down at 150-200 feet, the anti-collision system 100 may active an emergency action system (as will be explained below) and the train 102 will come to a stop.”; P. [0022]: “The portable object detector device 110 may be capable of providing accurate sensing systems for the coupling of railcars on straight or curved tracks.” *Examiner notes that a position of the distance sensor such as that taught by Roberts is dependent upon the position of the moving vehicle to which it is attached. Since the system and processor of Roberts is configured to control the movement of a train if need be, and the system can account for curved tracks, Examiner interprets the system and processor of Roberts therefore renders obvious the claim limitation, and does so prior to the effective filing date of the invention.).

	Regarding claim 10, Roberts teaches the device of claim 1.
	Roberts further teaches wherein the local processor is configured to report the distance between the first vehicle and the second vehicle via one or more of a speaker, an indicator light, or a (see at least Roberts Fig. 1, #120; P. [0013]: “The object detector device may include a remote sensor, a radio, and a microprocessor programmed to include data-logging to record and log all data from the anti-collision system.  The train display device may include a screen and a horn.  The screen may display one or more of a separation distances between the railcar and the locomotive, objects, and a speed of the railcar or locomotive.”).

	Regarding claim 11, Roberts teaches a system for monitoring a distance between a first vehicle and a second vehicle during coupling (see at least Roberts Fig. 1, #100), the system comprising:5WAB/P/12829/US/ORG1 (552-0718US1)
a distance monitoring device (see at least Roberts Fig. 1, #110) comprising:
a distance sensor configured to detect the distance between the first vehicle and the second vehicle (see at least Roberts Fig. 1, #110; P. [0013]: “In one embodiment in accordance with aspects of the disclosure, an anti-collision system for use with a railcar is disclosed.  The anti-collision system may include an object detector device attached to a railcar or a locomotive a train display device electrically connected to the object detector device. … The remote sensor may include an object-detection system to determine one or more of the following: a range, an altitude, a direction, or a speed of objects.”); and
a local processor (see at least Roberts P. [0013]: “The object detector device may include … a microprocessor”) configured to:
receive the distance data from the distance sensor of the distance between the first vehicle and the second vehicle (see at least Roberts P. [0014]: “the object detector device including a remote sensor, a radio, and a microprocessor programmed to include data-logging to record and log all data from the anti-collision system” *Examiner notes “all data” includes the distance data.; P. [0020]: “The information that is transmitted between the portable object detector device 110 and the train display device 120 is speed, direction, distance and the type of object.” *Examiner notes it is obvious that a processor in an object detector device would receive distance data from the sensor in the object detection device.), and6
WAB/P/12829/US/ORG1 (552-0718US1)a remote processor communicatively coupled with the distance monitoring device, the remote processor configured to receive the distance data from the local processor (see at least Roberts P. [0020]: “The information that is transmitted between the portable object detector device 110 and the train display device 120 is speed, direction, distance and the type of object.” *Examiner notes that it is obvious that a device receiving speed, direction, and distance data, and displaying that data would have a processor.).
Roberts does not explicitly teach wherein the local processor is configured to change a sample rate of the distance sensor responsive to the distance between the first vehicle and the second vehicle changing, the local processor configured to initiate at least one action of a coupler used to couple the first vehicle and the second vehicle based at least partially on the distance data and wherein the local processor is configured to change a rate of receiving the distance data responsive to the distance between the first vehicle and the second vehicle changing.
In the same field of endeavor, Claussen teaches wherein the local processor is configured to change a sample rate of the distance sensor responsive to the distance between the first vehicle and the second vehicle changing (see at least Claussen P. [0030]: “If an object is detected and is determined to be approaching, the processor 201 increases the sampling rate of the proximity sensors 111, 115 and calculates the object's velocity and distance (position) from the vehicle 103 (steps 307, 309, 311).  Using the approaching object's velocity and distance, the processor 201 estimates whether the object presents a likelihood of collision, and if so, when the collision is expected (step 315).”), and
wherein the local processor is configured to change a rate of receiving the distance data responsive to the distance between the first vehicle and the second vehicle changing (see at least Claussen P. [0030] as above *Examiner notes that it would be obvious that a processor monitoring a sensor output would inherently increase the rate of receiving distance data if the processor itself increased the rate at which a sensor, from which the processor is receiving data for the express purpose of calculating an approaching object’s velocity and distance in order to determine a likelihood of collision, was sampling data.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the variable sampling rate of a distance sensor as taught by Claussen in the device for monitoring distance between two vehicles as taught by Roberts in order to reduce power consumption when there are no nearby objects to monitor (Claussen P. [0025]).
The combination of Roberts and Claussen does not explicitly teach the local processor configured to initiate at least one action of a coupler used to couple the first vehicle and the second vehicle based at least partially on the distance data.
In the same field of endeavor, Kraeling teaches the local processor configured to initiate at least one action of a coupler used to couple the first vehicle and the second vehicle based at least partially on the distance data (see at least Kraeling P. [0030]: “Upon sensing a coupling event (via … distance sensor …), the controller may signal an automatic coupler 36 to complete mechanical and electrical coupling of the railcars.  A signal 39 may then be activated (or transmitted) to signal the coupling event.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the distance monitoring device of Roberts with the distance-based coupler activation of Kraeling in order to affect the safe and efficient operation of the locomotive (Kraeling P. [0004]).

	Regarding claim 12, Roberts teaches the system of claim 11.
(see at least Roberts P. [0020]: “The portable object detector device 110 may include a remote sensor, such as a radar”), or a sonar sensor.

Regarding claim 15, Roberts teaches the system of claim 11.
Roberts further teaches wherein the distance monitoring device comprises a wireless transceiver for wireless communication to an off-board device located off-board the first and second vehicles (see at least Roberts Fig. 4; P. [0041]: “An embodiment for transmitting and receiving the data collected by the anti-collision system 100 described above is provided in FIG. 4.  It should be noted that the term "remote" as used herein means any location that is not on-board the railcar 102.  Such a location may be next to the railcar, such as in a rail yard, or a location that is cross country with respect to the location of the railcar.”).

	Regarding claim 16, Roberts teaches the system of claim 11.
	Roberts does not explicitly teach wherein the local processor is configured to change a rate of communicating the distance data to the remote processor responsive to as the distance between the first vehicle and the second vehicle changing. However, Roberts does teach logging all data from the distance sensor by the processor (see at least Roberts P. [0013]: “The object detector device may include a remote sensor, a radio, and a microprocessor programmed to include data-logging to record and log all data from the anti-collision system.”). Further, as cited regarding claim 1, Claussen teaches a processor directing an increase in the rate of sampling of distance data for a sensor as the distance between a first and second object (or vehicle) decreases.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention that a system which logs all data received from a sensor would change a rate of 

Regarding claim 17, Roberts teaches the device of claim 11.
Roberts further teaches wherein the remote processor is configured to automatically remotely control operation of one or more of the first vehicle or the second vehicle based on the distance data to couple the first vehicle with the second vehicle (see at least Roberts P. [0018]: “If the locomotive operator 104 gets within 250 feet of a coupling and is travelling at a speed greater than 2 MPH, the anti-collision system 100 will send a signal to the locomotive operator 104 to slow down.  If the locomotive operator 104 does not slow down at 150-200 feet, the anti-collision system 100 may active an emergency action system (as will be explained below) and the train 102 will come to a stop.”).

Regarding claim 18, Roberts teaches the device of claim 11.
Roberts further teaches wherein the local processor is configured to position the distance sensor based on one or more of the first vehicle or the second vehicle moving along a non-linear route (see at least Roberts P. [0018]: “If the locomotive operator 104 gets within 250 feet of a coupling and is travelling at a speed greater than 2 MPH, the anti-collision system 100 will send a signal to the locomotive operator 104 to slow down.  If the locomotive operator 104 does not slow down at 150-200 feet, the anti-collision system 100 may active an emergency action system (as will be explained below) and the train 102 will come to a stop.”; P. [0022]: “The portable object detector device 110 may be capable of providing accurate sensing systems for the coupling of railcars on straight or curved tracks.” *Examiner notes that a position of the distance sensor such as that taught by Roberts is dependent upon the position of the moving vehicle to which it is attached. Since the system and processor of Roberts is configured to control the movement of a train if need be, and the system can account for curved tracks, Examiner interprets the system and processor of Roberts therefore renders obvious the claim limitation, and does so prior to the effective filing date of the invention.).

Regarding claim 19, Roberts teaches a method for monitoring a distance between a first vehicle and a second vehicle during coupling, the method comprising:
receiving distance data from a distance sensor of a distance monitoring device indicating a distance between the first and second vehicles (see at least Roberts P. [0014]: “the object detector device including a remote sensor, a radio, and a microprocessor programmed to include data-logging to record and log all data from the anti-collision system” *Examiner notes “all data” includes the distance data.; P. [0020]: “The information that is transmitted between the portable object detector device 110 and the train display device 120 is speed, direction, distance and the type of object.” *Examiner notes it is obvious that a processor in an object detector device would receive distance data from the sensor in the object detection device.), the distance monitoring device affixed to the first vehicle and positioned between the first vehicle and the second vehicle (see at least Roberts Fig. 1, #110 between two sets of rail cars #102);
controlling movement of one or more of the first vehicle or the second vehicle to change the distance between the first vehicle and the second vehicle (see at least Roberts P. [0018]: “If the locomotive operator 104 gets within 250 feet of a coupling and is travelling at a speed greater than 2 MPH, the anti-collision system 100 will send a signal to the locomotive operator 104 to slow down.  If the locomotive operator 104 does not slow down at 150-200 feet, the anti-collision system 100 may active an emergency action system (as will be explained below) and the train 102 will come to a stop.” *Examiner notes that stopping a moving vehicle before it comes into contact with a second vehicle is exemplary of changing the distance between the two vehicles from becoming less than a threshold (in the case of Roberts, 150-200 feet) to that threshold or higher.).
Roberts does not explicitly teach changing a rate of receiving the distance data responsive to the distance between the first vehicle and the second vehicle changing, wherein the rate of receiving the distance data is configured to increase responsive to the distance between the first and second vehicles decreasing, and the rate of receiving the distance data is configured to decrease responsive to the distance between the first and second vehicles increasing, and initiating at least one action of a coupler user to couple the first vehicle and the second vehicle based at least partially on the distance data to change a state of the coupler between one or more open positions and a closed position.
In the same field of endeavor, Claussen teaches changing a rate of receiving the distance data responsive to the distance between the first vehicle and the second vehicle changing (see at least Claussen P. [0030]: “If an object is detected and is determined to be approaching, the processor 201 increases the sampling rate of the proximity sensors 111, 115 and calculates the object's velocity and distance (position) from the vehicle 103 (steps 307, 309, 311).  Using the approaching object's velocity and distance, the processor 201 estimates whether the object presents a likelihood of collision, and if so, when the collision is expected (step 315).”),
wherein the rate of receiving the distance data is configured to increase responsive to the distance between the first and second vehicles decreasing, and the rate of receiving the distance data is configured to decrease responsive to the distance between the first and second vehicles increasing (see at least Claussen P. [0030] as above *Examiner notes that it would be obvious that a processor monitoring a sensor output would inherently increase the rate of receiving distance data if the processor itself increased the rate at which a sensor, from which the processor is receiving data for the express purpose of calculating an approaching object’s velocity and distance in order to determine a likelihood of collision, was sampling data.).
(Claussen P. [0025]).
The combination of Roberts and Claussen does not explicitly teach initiating at least one action of a coupler user to couple the first vehicle and the second vehicle based at least partially on the distance data to change a state of the coupler between one or more open positions and a closed position.
In the same field of endeavor, Kraeling teaches initiating at least one action of a coupler user to couple the first vehicle and the second vehicle based at least partially on the distance data to change a state of the coupler between one or more open positions and a closed position (see at least Kraeling P. [0030]: “Upon sensing a coupling event (via … distance sensor …), the controller may signal an automatic coupler 36 to complete mechanical and electrical coupling of the railcars.  A signal 39 may then be activated (or transmitted) to signal the coupling event.” *Examiner notes that it would be obvious to one of ordinary skill in the art that signaling an automatic coupler to complete mechanical and electrical coupling of railcars necessarily involves changing a state of a coupler between one or more open positions and a closed position.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the distance monitoring device of Roberts with the distance-based coupler activation of Kraeling in order to affect the safe and efficient operation of the locomotive (Kraeling P. [0004]).

Regarding claim 20, Roberts teaches the method of claim 19.
(see at least Roberts Fig. 1, #110; P. [0013]: “In one embodiment in accordance with aspects of the disclosure, an anti-collision system for use with a railcar is disclosed.  The anti-collision system may include an object detector device attached to a railcar or a locomotive a train display device electrically connected to the object detector device.  The object detector device may detect objects in a path of the railcar and the locomotive. … The remote sensor may include an object-detection system to determine one or more of the following: a range, an altitude, a direction, or a speed of objects.”); and
controlling, with the at least one processor, movement of one or more of the first vehicle and/or the second vehicle based on the detected obstacle (see at least Roberts P. [0015]: “In yet another embodiment in accordance with aspects of the disclosure, an anti-collision system for use with a railcar or a locomotive is disclosed.  The anti-collision system may include an object detector device attached to a railcar or a locomotive, a train display device electrically connected to the object detector device, and an emergency action device which enables a crew member to stop the railcar or locomotive without communication to a locomotive operator when a hazard is recognized.  The object detector device may detect objects in a path of the railcar and the locomotive.  The object detector device may include a remote sensor, a radio, and a microprocessor programmed to include data-logging to record and log all data from the anti-collision system.  The train display device may include a screen and a horn.  The screen may display one or more of a separation distances between the railcar and the locomotive, objects, and a speed of the railcar or locomotive.  The horn may be activated when the object detector device detects objects in the path of the railcar and the locomotive.  The emergency action device may include a transmitter with an emergency stop button and a locomotive transceiver located within a cabin of the locomotive.  The locomotive transceiver may receive a signal sent from the transmitter and may further send an emergency stop signal to a set of brakes on the locomotive to stop.”; P. [0028]: “Additionally, the anti-collision system 100 may include an automatic stop as will be explained below with the emergency action system.  If the anti-collision system 100 sees or detects an imminent danger and the proper action is not taken manually, the anti-collision system 100 may automatically stop the locomotive 102 through the use of the emergency action system.”).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 20160311450), hereinafter Roberts, in view of Kraeling et al. (US 20030182030), hereinafter Kraeling, Claussen et al. (US 20120286974), hereinafter Claussen, and Bartek (US 20160096537), hereinafter Bartek.

	Regarding claim 2, Roberts teaches the device of claim 1.
	Roberts further discloses wherein the distance sensor comprises at least one of the following: a LIDAR sensor, a radar sensor (see at least Roberts P. [0020]: “The portable object detector device 110 may include a remote sensor, such as a radar”), a sonar sensor, or a combination thereof.
	The combination of Roberts and Claussen does not explicitly teach wherein the device is separate from and communicatively connected to an end-of-train (EOT) device.
	In the same field of endeavor, Bartek teaches wherein the device is separate from and communicatively connected to an end-of-train (EOT) device (see at least Bartek P. [0004]: “The V-aware unit may communicate with an end-of-train device to determine a rough distance between the two vehicles, and may then issue a visual or audio warning to the operator against collision hazard when the distance drops to or below a pre-determined threshold.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the device of Roberts with the separate end of train device to add an extra (Bartek P. [0005]).

Regarding claim 13, Roberts teaches the system of claim 11.
The combination of Roberts and Claussen does not explicitly teach further comprising an end-of-train (EOT) device comprising the distance monitoring device.
In the same field of endeavor, Bartek teaches an end-of-train (EOT) device (see at least Bartek P. [0004]: “The V-aware unit may communicate with an end-of-train device to determine a rough distance between the two vehicles, and may then issue a visual or audio warning to the operator against collision hazard when the distance drops to or below a pre-determined threshold.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the device of Roberts in the known form of an end-of-train device to add an extra layer of protection to railway vehicles and allow train operators awareness of the end of a train in all types of weather and terrain (Bartek P. [0005]).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 20160311450), hereinafter Roberts, in view of Kraeling et al. (US 20030182030), hereinafter Kraeling, Claussen et al. (US 20120286974), hereinafter Claussen, and Govindappa et al. (US 20180257683), hereinafter Govindappa.

Regarding claim 4, Roberts teaches the device of claim 1.
	Roberts further teaches power and data connections (see at least Roberts P. [0027]: “The train display device may include various connections 128, such as a power connector, a data connection, and other various connections without departing from this invention.”).

	In the same field of endeavor, Govindappa teaches wherein the device is communicatively coupled with a data line of an ECP-equipped vehicle (see at least Govindappa P. [0038]: “For example, the cable 218 may extend between the vehicle 104a and the vehicle 104b in FIG. 1.  The cable 218 may be a trainline, a multiple unit cable, an electronically-controlled pneumatic brake line, or the like.”). Examiner further notes that data lines are well known in the art. 
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known device of a data line as taught by Govindappa in the device having power and data connections of Roberts with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 14, Roberts discloses the system of claim 11.
Roberts further teaches power and data connections (see at least Roberts P. [0027]: “The train display device may include various connections 128, such as a power connector, a data connection, and other various connections without departing from this invention.”).
	The combination of Roberts and Claussen does not explicitly teach wherein the device is communicatively coupled with a data line of an ECP-equipped vehicle.
	In the same field of endeavor, Govindappa teaches wherein the device is communicatively coupled with a data line of an ECP-equipped vehicle (see at least Govindappa P. [0038]: “For example, the cable 218 may extend between the vehicle 104a and the vehicle 104b in FIG. 1.  The cable 218 may be a trainline, a multiple unit cable, an electronically-controlled pneumatic brake line, or the like.”). Examiner further notes that data lines are well known in the art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662